Case 4:13-cv-14137-LVP-MJH ECF No. 251, PageID.2618 Filed 02/27/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GERALD ACKERMAN and
MARK SHAYKIN,

             Plaintiffs,
                                              Civil Case No. 13-14137
v.                                            Honorable Linda V. Parker

HEIDI WASHINGTON,

          Defendant.
_________________________/

                                   JUDGMENT

      Plaintiffs filed this class action lawsuit on September 27, 2013, asserting that

the vegan diet they receive as Michigan Department of Corrections prisoners

approved for a religious (kosher) diet violates their First Amendment rights and

their rights under the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”). Plaintiffs claim that their sincere religious beliefs require them to

consume kosher meat and dairy on the Sabbath and four Jewish holidays and that

the vegan diet is not kosher due to cross-contamination.

      The Class is comprised of:

             [A]ll current and future prisoners in Defendant’s custody
             who: (a) request, in writing, a religious diet (Kosher
             meals); and (b) either (i) were, as of September 1, 2019,
             designated or identified in Defendant’s records as being
             Jewish, or (ii) enter Defendant’s custody for the first time
             after September 1, 2019 and designate or identify
Case 4:13-cv-14137-LVP-MJH ECF No. 251, PageID.2619 Filed 02/27/20 Page 2 of 4




             themselves as being Jewish upon admission to
             Defendant’s custody.

(Settlement Agreement at 2, ECF No. 213 at Pg ID 2177, footnote omitted). The

Court also has certified a Sub-Class consisting of:

             [A]ll Jewish individuals confined with the Michigan
             Department of Corrections who meet the requirements of
             the main class AND who have a sincere religious belief,
             which is seriously held, that they are to consume
             Certified Kosher meat and dairy on each of the Sabbaths
             and the following four Jewish holidays: Rosh Hashanah,
             Yom Kippur, Sukkot, and Shavuot.

(Stip. Order, ECF No. 201, capitalization in original.)

      The parties settled Plaintiffs’ “cross-contamination claim” (Settlement

Agreement, ECF No. 213) and the Court entered a final order approving the

settlement on January 29, 2020. (Op. & Order, ECF No. 241.) Plaintiffs’ “meat

and dairy claim” proceeded to a trial before the Court. On January 30, 2020, the

Court entered a decision finding in favor of Plaintiffs and against Defendant on

that claim. (Bench Op., ECF No. 243.)

      Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the terms of the

parties’ Settlement Agreement with respect to the cross-contamination claim are

incorporated herein.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that:

             (a) The mechanism agreed to by the parties in the
Case 4:13-cv-14137-LVP-MJH ECF No. 251, PageID.2620 Filed 02/27/20 Page 3 of 4




            Settlement Agreement to assess an inmate’s religious
            beliefs, as modified by the Court’s January 29, 2020
            decision granting final approval of the agreement, shall
            be used to also determine whether an inmate is eligible
            for kosher meat and dairy products as set forth herein.

            (b) Defendant shall provide the Sub-Class with kosher
            meat and dairy products on the Sabbath (defined as
            sundown on Friday until sundown on Saturday) and the
            Jewish holidays of Rosh Hashanah, Yom Kippur, Sukkot,
            and Shavuot, as those holidays are designated on the
            Jewish calendar.

            (c) Defendant also shall provide the Sub-Class with
            kosher cheesecake on Shavuot.

            (d) The kosher meat and dairy products shall be
            provided to the Sub-Class at different meals and shall not
            require re-heating or re-cooking.

            (e) If the kosher meat or dairy products are provided by
            an outside vendor, they shall be sealed, double wrapped,
            and contain reliable markings indicating their kosher
            certification. If Defendant provides kosher meat or dairy
            products prepared inside Defendant’s facilities, the
            products must be prepared in a certified kosher kitchen.
            The terms of the Settlement Agreement with respect to
            certification of the kosher kitchen (Settlement Agreement
            ¶ 14, ECF No. 213 at Pg ID 2179-80) apply here.

            (f) The quantity of the kosher meat and dairy products
            provided to the Sub-Class shall be of a quantity
            comparable to the meat and dairy products served to all
            other prisoners, such that the quantity is sufficient to
            constitute a meal under the dietary guidelines Defendant
Case 4:13-cv-14137-LVP-MJH ECF No. 251, PageID.2621 Filed 02/27/20 Page 4 of 4




            follows.

                                          s/ Linda V. Parker
                                          LINDA V. PARKER
                                          U.S. DISTRICT JUDGE
 Dated: February 27, 2020
